DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Office Action mailed on 02/22/2021, Applicant elect group 1 which includes claims 1-7 and 14, 16.
Claims 8-13, 15, and 17 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation/Analyses - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7, and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “ a detection unit…;, an extraction unit…;, a determination unit…;, a generation unit…; as claimed in claim 1-7 and 16 are apparently found in the specification see specifically Fig. 2 and Para 30-34).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3, 5-7, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. Pub. No. US 20170142343 A1 in view of Fujji et al. Pub. No. US 20170257604 A1
	Regarding Claim 1,  Kawai teaches an image processing apparatus (Fig. 5 Unit 100 or Fig. 6 Unit 600 and Para 54 and 66, image processing system) comprising:
	a detection unit (Fig. 6 Unit 620, detection unit) configured to detect a moving object (Para 68, detects a feature point contained in an image frame i.e., detect a moving object) from a captured image captured by an image capturing unit (Para 51 and 67 and Fig. 3 Unit 110, receives an input of a plurality of image frames constituting a video from an unillustrated imaging apparatus such as a camera i.e., captured image captured by an image capturing unit i.e., camera);
	an extraction unit (Fig. 3 Unit S405, extraction unit 140) configured to extract an edge from the captured image (Para 53 and Fig. 4 Step 407, performs edge detection on a moving object area (difference area) extracted by the difference area extraction unit 140 (S407) i.e., extract an edge from the captured image).
	a determination unit (Fig. 3 Unit 170, superimposition unit) configured to determine, based on a position of the moving object included in the captured image (Para 33 and 34,  the image processing system specifies a difference area in an image frame to be processed from a background image. More specifically, a pixel value of an image frame to be processed is compared with a pixel value of a background image for each pixel, and then, the image processing system specifies an area in which a 
	a generation unit (Fig. 3 and Fig. 6 i.e., output unit) configured to generate an output image (Para 35, image processing system then generates an output image).
	Kawai does not specifically teaches by superimposing a mask image, for obscuring the moving object on the region in the background image and superimposing the edge, determined by the determination unit to be superimposed, on the region in the background image.
	However, in the same field of endeavor, Fujii teaches superimposing a mask image (Para 45, Moving image output controller 34 performs a process of generating and outputting an output moving image obtained by changing the image area of the person to a mask image, based on the area information and attribute for each person output by person image analyzer 32. In the embodiment, a process of generating a mask image having an outline corresponding to the image area of the person in the imaged moving image and superposing the mask image on the background image generated by background image generator 33 i.e., superimposing a mask image) for 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kawai with the method of Fujii, thus protect the privacy of the customer See Fujii Para 5 and 60).
	Regarding Claim 3,  Kawai teaches wherein, in a case where a moving object included in the captured image is located above a predetermined position in the captured image, the determination unit determines a region corresponding to the moving object in the background image as a region on which the edge is superimposed (Para 34 and 35).
	Regarding Claim 5,  Kawai teaches wherein the extraction unit extracts an edge from the region corresponding to the moving object included in the captured image (Para 53).
	Regarding Claim 6,  Kawai teaches wherein the detection unit detects the moving object from the captured image using a background difference method (para 52).
	Regarding Claim 7,  Kawai teaches further comprising an output unit configured to output an output image generated by the generation unit to a display device (Para 62).
	Regarding Claim 14,  it has been rejected for the same reasons as claim 1.
	Regarding Claim 16,  it has been rejected for the same reasons as claim a non-transitory computer-readable storage medium storing a program for causing a computer to function (fig. 5 and Para 55).
Allowable Subject Matter
Claim 2 in combination of claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein, in a case where a distance between a moving object included in the captured image and the image capturing unit exceeds a threshold value, the determination unit determines the region corresponding to the moving object as a region in which the edge is superimposed on the background image and further comprising a reception unit configured to receive designation of a line by a user with respect to a captured image captured by the image capturing unit, wherein, in a case where the moving object is located above the line in the captured image, the determination unit determines a region . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Veksler Pub. No. US 20200057908 A1 - SYSTEM AND METHOD FOR BIOMETRIC IDENTIFICATION
Iwanaga et al. Pub. No. US 20190197313 A1 - MONITORING DEVICE
Yaguchi Pub. No. US 20180342079 A1 - IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND COMPUTER READABLE RECORDING MEDIUM
Bhat et al. Pub. No. US 20160328628 A1 - DETERMINING CONTROL VALUES OF AN ANIMATION MODEL USING PERFORMANCE CAPTURE
Yewdall et al. Pub. No. US 20160198097 A1 - SYSTEM AND METHOD FOR INSERTING OBJECTS INTO AN IMAGE OR SEQUENCE OF IMAGES
Veksler et al. Pub. No. US 20160140407 A1 - SYSTEM AND METHOD FOR BIOMETRIC IDENTIFICATION
El-Saban et al. Patent No. US 9153031 B2 - Modifying video regions using mobile device input
Gaikwad et al. Patent No. US 8300890 B1 - Person/object image and screening
Rudin et al. Pub. No. US 20090257662 A1 - SYSTEM AND METHOD FOR IMAGE AND VIDEO SEARCH, INDEXING AND  OBJECT CLASSIFICATION

Video Image Processing for Moving Object Detection and Segmentation using Background Subtraction – 2014
Statistical Background Modeling: An Edge Segment based Moving Object Detection Approach - 2010

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647